Citation Nr: 0902224	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 29, 
2001, for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from August 1967 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico, which implemented a Board grant of entitlement 
to a TDIU and assigned an effective date of August 29, 2001.  


FINDING OF FACT

There is no medical evidence showing that the veteran's was 
unable to work due to service-connected disabilities at any 
time during the year prior to August 29, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 29, 
2001, for the grant of a TDIU have not been met.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's TDIU claim arises from his disagreement with 
the effective date following the grant of a TDIU.  Courts 
have held that once the underlying claim has been granted, 
further notice as to downstream questions, such as the 
effective date, is not required.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (VA's notice obligations do not 
apply to claims that could not be substantiated through 
notice and assistance).

As to the duty to assist, VA must reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The dispositive factual matters 
pertain to documents that have been on file for many years.  
There is no indication in the record that there is any 
additional relevant evidence that has not been associated 
with the claims file.  As the current issues are a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

A TDIU may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2008).  Additionally, if there is only one such disability, 
it must be rated at 60 percent or more; and if there are two 
or more disabilities, at least one disability must be rated 
at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
the service-connected disability.  Thus, the issue is whether 
the veteran's service-connected disabilities prevent him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The effective date of an award of an increased disability 
rating (which, by definition, clearly encompasses the grant 
of a TDIU), will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An effective date for an increased 
disability rating may be assigned at the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o)(2).

Entitlement to service connection for the veteran's 
schizophrenic reaction was initially awarded by rating action 
of the RO dated in February 1969, at which time a 50 percent 
disability rating was assigned effective as of April 25, 
1968.  The 50 percent disability rating for the service-
connected schizophrenic reaction was continued by rating 
actions dated in July 1970 and November 1974.  Thereafter, in 
October 1977, the RO continued the 50 percent disability 
rating, and also determined that the veteran was not entitled 
to a TDIU.  This decision was upheld by the Board in February 
1980.

The veteran submitted a claim for a TDIU in February 1988, 
but this was denied by the RO in April 1988.  In March 1990, 
he again submitted a claim for a TDIU.  This claim was denied 
by the RO in November 1990.

In August 1998, the veteran submitted a claim for an 
increased disability rating for his service-connected 
schizophrenic reaction.  This claim was denied by rating 
action of the RO dated in March 1999.  He filed a timely 
notice of disagreement as to this decision.  A Statement of 
the Case was issued to the veteran by letter dated August 3, 
2000, however, the veteran did not perfect a substantive 
appeal.

On August 29, 2001, the RO received a Statement In Support Of 
Claim (VA Form 21-4138) from the veteran requesting that that 
the RO reconsider its decision denying his claim for an 
increased disability rating for the service-connected 
schizophrenic reaction.  He added that he had submitted an 
Appeal To Board Of Veterans' Appeals (VA Form 9) in September 
2000.  As there was no record of a previously, timely, 
perfected VA Form 9, the RO construed this as a renewed claim 
for an increased disability rating for the service-connected 
schizophrenic reaction.

By rating action dated in October 2002, the RO, in pertinent 
part, continued the 50 percent disability rating for the 
service-connected schizophrenic reaction.  The veteran 
perfected a timely appeal as to this decision, and in March 
2005, the Board awarded a 70 percent disability rating for 
the service-connected schizophrenic reaction, and also 
awarded entitlement to a TDIU.  This decision was implemented 
by the RO in a June 2005 rating decision at which time an 
effective date of August 29, 2001, was assigned, representing 
the date of the veteran's reopened claim.

At the time of the March 2005 Board decision, the evidence of 
record consisted of VA outpatient treatment records dated 
from May 1995 to February 1999, VA outpatient treatment 
records dated from October 2001 to October 2002, a statement 
from A. R. D., M.D., dated in March 2004, and VA mental 
disorders examination reports dated in July 2002 and April 
2004.  There was no competent medical evidence of record 
dated within one year prior to the veteran's August 2001 
reopened claim for an increased disability rating.

As it was not factually ascertainable that the veteran had 
exhibited an increase in his disability within one year of 
receipt of the reopened claim, the effective date of the 
grant of the TDIU would be the date of his renewed claim 
which was in August 2001.  See 38 C.F.R. § 3.400(o)(2).  As 
noted above, there was no competent medical evidence of 
record showing symptoms or findings that met the criteria for 
a TDIU that was dated within the one-year period prior to 
August 2001.  

The Board acknowledges the veteran's contention that he has 
been experiencing symptoms associated with his service-
connected disabilities which have impaired his ability to 
secure or follow a substantially gainful occupation.  
However, if the increase became ascertainable more than one 
year prior to the date of receipt of the reopened claim, then 
the proper effective date would still be the date of the 
claim which in this case was in August 2001.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).  In other words, if 
the veteran is correct in saying that an increase took place 
prior to August 2001, then under applicable law VA would not 
be able to assign an effective date prior to that date of 
claim since he had not filed a claim for an increase, either 
formal or informal, prior to that time, following the final 
March 1999 RO decision.

The only way the veteran could attempt to overcome the 
finality of the March 1999  decision in an attempt to gain an 
earlier effective date, is to request a revision of that 
decision based on clear and unmistakable error (CUE) or by a 
claim to reopen based on new and material evidence.  See Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 
see also 38 U.S.C. § 5109A(a) ("a decision by the Secretary 
. . . is subject to revision on the grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C. § 
5108 ("if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  The veteran has done neither.

Since the March 1999 RO decision is final, the decision is 
not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in any of the prior RO or Board decisions has not been 
alleged.  There is no legal basis for making the effective 
date of the grant of the TDIU retroactive to a date prior to 
the currently assigned August 29, 2001.  

In the present case, the RO has found that an increase in 
severity within one year of the date of the renewed claim was 
not shown, and an effective date was assigned accordingly.  
The Board agrees with that finding, and there is no basis for 
an effective date prior to August 29, 2001.


ORDER

An effective date prior to August 29, 2001, for the grant of 
a TDIU due to service-connected disabilities, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


